For one thing, appellant complains that no record was kept of the sawmill checks issued by appellee to his sawmill hands and redeemed at the store by the delivery of goods. Appellee's contention is that these checks figured on the books as cash. The parties were far from making this matter clear at the trial, and we confess to some doubt about it now. But this may be said in justification of the trial court's refusal of the general charge (in several different forms, though in effect the general charge) which is made the basis of the first five assignments of error: The burden of proof in general rested upon appellant to show a breach of the promissory warranty in question. Morris v. Imperial Ins. Co., 106 Ga. 461,1 and the cases cited to Ætna Ins. Co. v. Johnson (Ga.) 9 L.R.A. (N.S.) 669.2 We would not be understood as holding that the insured can be relieved — except in some such contingency as we have named — of the duty of producing his books. And in the ordinary case the books will speak for themselves, showing compliance or noncompliance with *Page 631 
the policy agreement. However, in the present case we are unable to say from an inspection of the record that the insured failed to keep books according to his agreement.
The other point stressed in the brief on this application has had consideration heretofore, and we are of opinion that the conclusion then stated should not be disturbed.
Application overruled.
1 32 S.E. 595.
2 127 Ga. 491, 56 S.E. 643, 9 Ann. Cas. 461.